U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 0-25933 SOUTHCOAST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-1079460 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 530 Johnnie Dodds Boulevard Mt. Pleasant, South Carolina 29464 (Address of principal executive offices) 843-884-0504 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES[ X]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES[]NO[ X ] State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 5,336,446 shares of common stock, no par value, as of July 31, 2012 SOUTHCOAST FINANCIAL CORPORATION INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – June 30, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations – Six months ended June 30, 2012 and 2011 3 Condensed Consolidated Statements of Operations – Three months ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income (Loss) – Six months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Comprehensive Income (Loss) – Three months ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Changes in Shareholders' Equity – Six months ended June 30, 2012 and 2011 6 Condensed Consolidated Statements of Cash Flows - Six months ended June 30, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8-33 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34-44 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II - OTHER INFORMATION Item 5. Exhibits 46 Signatures 46 Exhibit Index 47 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Balance Sheets PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (Dollars in thousands) June 30, December 31, (Unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold - Total cash and cash equivalents Investment securities Available for sale Federal Home Loan Bank Stock, at cost Loans held for sale Loans, net of allowance of $8,631 and $10,691 Premises and equipment, net Other real estate owned, net Company owned life insurance Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased - Securities sold under agreements to repurchase Federal Home Loan Bank Borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders’ Equity Common stock (no par value; 20,000,000 shares authorized; 5,326,577 shares issued and outstanding at June 30, 2012 and 5,306,488 at December 31, 2011) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands) For the Six Months Ended June 30, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities Cash and federal funds sold 16 17 Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gain on sales of available for sale securities Gain on sales of premises and equipment - Company owned life insurance earnings Other-than-temporary impairment on available for sale securities - ) Other Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software Insurance Professional fees Telephone, postage, and supplies Gain on sale of other real estate owned ) ) Other real estate owned rental income, impairment provision, and other expenses Other operating expenses Total noninterest expenses Income (loss) before income taxes ) Income tax expense 39 Net income (loss) $ $ ) Basic net income (loss) per common share $ $ ) Diluted net income (loss) per common share $ $ ) Weighted average shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands) For the Three Months Ended June 30, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities 55 Cash and federal funds sold 10 11 Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gain on sales of available for sale securities - - Company owned life insurance earnings 98 Other 63 Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software 66 90 Insurance Professional fees Telephone, postage, and supplies 81 88 Gain on sale of other real estate owned ) ) Other real estate owned rental income, impairment provision, and other expenses Other operating expenses Total noninterest expenses Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Basic net income (loss) per common share $ $ ) Diluted net income (loss) per common share $ $ ) Weighted average shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements 4 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (Dollars in thousands) For the Six Months Ended June 30, Net income (loss) $ $ ) Other comprehensive income (loss): Unrealized gains/losses on securities: Unrealized holding gains arising during the period 76 Reclassification adjustment for gains included in net income ) ) Tax effect 50 ) Total other comprehensive income (loss) ) Comprehensive income (loss) $ $ ) For the Three Months Ended June 30, Net income (loss) $ $ ) Other comprehensive income: Unrealized gains/losses on securities: Unrealized holding gains arising during the period Reclassification adjustment for gains included in net income - ) Tax effect ) ) Total other comprehensive income Comprehensive income (loss) $ $ ) See Notes to Condensed Consolidated Financial Statements 5 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity For the six months ended June 30, 2012 and 2011 (Unaudited) (Dollars in thousands) Common Stock Accumulated Accumulated Other Comprehensive Shares Amount Deficit Loss Total Balance, January 1, 2011 $ $ ) $ ) $ Net loss for the period ) ) Other comprehensive income Unrealized holding gains on securities available for sale net of taxes of $840 Less reclassification adjustment for gains included in net income, net of taxes of $295 ) ) Comprehensive loss ) Stock dividend (10%) - - Employee stock purchase plan 65 . - - 65 Balance, June 30, 2011 $ $ ) $ ) $ Balance, January 1, 2012 $ $ ) $ ) $ Net income for the period Other comprehensive loss Unrealized holding gains on securities available for sale net of taxes of $27 49 49 Less reclassification adjustment for gains and losses included in net income, net of taxes of $77 ) ) Comprehensive income Employee stock purchase plan 31 . - - 31 Balance, June 30, 2012 $ $ ) $ ) $ See Notes to Condensed Consolidated Financial Statements 6 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) For the Six Months Ended June 30, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Decrease in deferred income taxes - Provision for loan losses Depreciation and amortization Discount accretion and premium amortization Gain on sale of securities ) ) Gain on sale of premises and equipment ) - Other-than-temporary impairment on available for sale securities - Gain on sale of other real estate owned ) ) Deferred gain on sale of other real estate owned - ) Impairment charges on other real estate owned Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Increase in value of Company owned life insurance ) ) Decrease in other assets (Decrease) increase in other liabilities 41 ) Net cash provided by operating activities Investing activities Sales of Federal Home Loan Bank stock Purchases of investment securities available-for-sale ) ) Sales of investment securities available-for-sale Calls, maturities, and paydowns of investment securities available-for-sale Proceeds from sales of premises and equipment - Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned Capital expenditures related to other real estate owned ) ) Net (increase) decrease in loans ) Net cash provided by (used for) investing activities ) Financing activities Decrease in borrowings ) ) Net proceeds from issuances of stock 31 65 Net increase (decrease) in deposits ) Net cash provided by (used for) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for: Income taxes $
